Citation Nr: 0932067	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  09-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 through 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  This rating decision granted the 
Veteran service connection for PTSD with an initial 
evaluation of 30 percent.  The Veteran filed a notice of 
disagreement in May 2008.  In October 2008, he was provided a 
statement of the case and a new rating decision which 
increased the Veteran's initial evaluation for PTSD to 50 
percent.  In December 2008, the Veteran submitted a VA Form 
21-4138 in which he expressed further disagreement with the 
assigned initial evaluation.  The RO accepted the Veteran's 
VA Form 21-4138 as his substantive appeal.  In January 2009, 
it issued a supplemental statement of the case which 
continued the Veteran's 50 percent initial evaluation for 
PTSD.  This matter was certified on appeal to the Board in 
January 2009.

The Veteran did not specify on his December 2008 VA Form 21-
4138 as to whether he desired a local or central office 
hearing.  The claims file reflects that, in January 2009, the 
RO contacted the Veteran's representative to determine 
whether the Veteran wished to request a hearing.  The 
following day, the Veteran's representative provided a VA 
Form 646 which indicated that the Veteran rested his appeal 
and had no further argument to submit.  The VA Form 646 did 
not contain any request for a hearing and no subsequent 
request for a hearing has been made.

The Board also notes that a four page statement from the 
Veteran's spouse was submitted to the Board in February 2009.  
As this additional evidence was received by the Board within 
90 days of certification of this matter, the Board has 
incorporated this evidence into the claims file.  38 C.F.R. 
§ 20.1304(a). 

In July 2009, the Veteran submitted a one page statement 
which was not accompanied by a properly executed waiver of RO 
review pursuant to 38 C.F.R. § 20.1304.  This newly submitted 
evidence consists solely of a one page statement from the 
Veteran and contains an account of the Veteran's active duty 
service history and a brief discussion of his present 
treatment.  The Board finds that this evidence is neither 
pertinent nor material to the Veteran's claim for an 
increased initial evaluation for PTSD, and is therefore 
prepared to proceed with adjudication of the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has demonstrated occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; inability to establish and maintain 
effective relationships; persistent hallucinations; 
intermittent inability to perform activities of daily living; 
and intermittent disorientation to time and place.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods during which the service-connected disability 
exhibits symptoms that would warrant different ratings for 
each distinct time period.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson, 12 Vet. App. 119.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is in order for PTSD that 
is manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The Veteran's service treatment records do not reflect any 
complaints of psychiatric symptoms by the Veteran, nor do 
they indicate any psychiatric treatment that was rendered 
during his active duty service.

In August 2007, the Veteran received a private psychiatric 
evaluation from Walter G. Florek, Ph.D..  The Veteran was 
accompanied by his spouse, who reported that when the Veteran 
returned home from his active duty service in 1946, he had 
become reclusive and a "loner."  The Veteran and his spouse 
had been married for over 60 years.  At the examination, the 
Veteran stated that in his first year after his discharge 
from service, he slept poorly, experienced nightmares from 
which he woke yelling and perspiring, and walking the streets 
at night to avoid sleeping.  The Veteran reported that he was 
able to obtain employment as a laborer and a truck driver.  
Regarding his present symptoms, the Veteran reported 
restlessness, depression, nightmares, tension, anxiety, and 
vivid memories of prior unpleasant experiences.  He described 
difficulty concentrating, memory loss, and panic attacks.  
The Veteran reported that he felt excessively jumpy and woke 
in the middle of the night and in the early morning.  He 
described panic attacks and that he sometimes cried for no 
reason.  He stated that he experienced loss of interest in 
activities and that he avoided activities that reminded him 
of prior unpleasant experiences.  He expressed that he had 
trouble trusting others and felt emotionally numb.  The 
Veteran reported that he heard voices from lost buddies from 
active service on a monthly basis and expressed symptoms of 
increased arousal.

At the examination, the Veteran was cooperative and open, but 
appeared hesitant and somewhat embarrassed.  His speech was 
clear, but was halting and hesitant.  The Veteran became 
distressed at describing events from his active duty service.  
His thoughts were generally logical, coherent, relevant, and 
goal-oriented.  His affect was constricted and his mood 
impressed as being markedly tense, sad, apprehensive, and 
irritable.  He was oriented to person, place, and time.  His 
cognitive abilities for concentration, attention, and short-
term memory were compromised.  His judgment and impulse 
control appeared moderately impaired.  Although the Veteran 
denied homicidal ideation, he expressed suicidal ideation, 
however, without specific plan or intent.

The Veteran was provided a multi-axis diagnosis which 
included PTSD and was assessed a Global Assessment of 
Functioning (GAF) Scale score of 48.

In March 2008, the Veteran underwent a PTSD screening 
assessment at the VA medical center in East Orange, New 
Jersey.  At that time, he reported various psychiatric 
symptoms including repeated disturbing thoughts and images of 
past stressful experiences, feelings of reliving past 
stressful experiences, becoming upset at reminders of past 
stressful experiences, experiencing physical reactions when 
being reminded of past stressful experiences, avoidance of 
activities which reminded him of past stressful experiences, 
loss of interest in activities, feeling distant from others, 
feeling emotionally numb, difficulty sleeping, irritability, 
outbursts of anger, difficulty concentrating, and feelings of 
jumpiness and heightened alertness.

The Veteran returned to Dr. Florek in May 2008 complaining of 
worsened symptoms.  He reported that he had been attending 
group psychotherapy, individual psychotherapy, and marital 
counseling sessions.  The Veteran was again accompanied by 
his spouse, who related that the Veteran was preoccupied with 
news coverage of the Iraq War, and that he had become "more 
antisocial" and "fearful."  She also described that the 
Veteran experienced nervousness which caused him to decline 
offers to participate in social activities outside the home.  
She reported that the Veteran was withdrawn and detached.  
She stated that the Veteran demonstrated difficulties with 
concentration and short-term memory.  According to the 
Veteran's spouse, the Veteran had become more suspicious and 
mistrustful of others after recent robberies in their 
residential complex.  The Veteran was assessed a GAF score of 
40.

That same month, the Veteran was evaluated at the VA medical 
center.  During the examination, he was unable to identify 
the month, the season, and the county in which he was in.  
The Veteran also reported difficulty at home due to memory 
loss. He was once again accompanied to treatment by his 
spouse.

The Veteran was evaluated again by Dr. Florek in July 2008.  
He continued to report worsening symptoms.  The Veteran's 
spouse related that the Veteran remained preoccupied by the 
Iraq War and that he remained angry and antisocial.  She 
reported that the Veteran argued and fought with people, and 
had no tolerance for other drivers on the road.  She stated 
that the Veteran no longer played cards with other people 
anymore, and that she could not get the Veteran to go out 
with neighbors and friends.  She reported that the Veteran 
experienced flashbacks of war from his active duty service in 
World War II, and that he felt guilty for surviving while his 
friends were killed.  She also reported that the Veteran 
continued to experience difficulty sleeping and was afraid of 
the dark.  She stated that the Veteran became very anxious 
when left home alone in the house in the evening.  The 
Veteran's spouse further reported that the Veteran had 
difficulty in making decisions, initiating activities, and 
following daily routines.  She stated that she had to remind 
the Veteran to take his medications and to perform daily 
care.  The Veteran was again assessed a GAF score of 40.

At a VA psychiatric examination in September 2008, the 
Veteran reported that his major symptom was nightmares which 
occurred three or four times per week.  He reported that he 
awoke at 3:00 a.m. gasping for breath.  He reported that he 
frequently stood up in bed and touched the ceiling.  He 
stated that he slept three hours a night.  The Veteran's 
spouse reported that the Veteran was irritable, and that over 
the past year, his temper had become "very, very bad."  She 
stated that the Veteran argued with his friends and ended up 
staying alone much of the time.  He continued to be irritated 
with other drivers.  He reported that when he became angered 
while driving, his spouse controlled him by grabbing his ear.  
On direct questioning by the examiner, the Veteran 
acknowledged depression, panic attacks, and daily intrusive 
memories.  The Veteran reported that he lived near a military 
base and that sounds of gunfire from the base caused him to 
be startled and triggered flashbacks.  With regard to his 
social history, the Veteran stated that he had been married 
for 62 years and stated that he had a good relationship with 
his two children and grandchildren.  He stated that he used 
to play cards, but that he did not "bother with recreation 
anymore."  He related this to difficulty with his memory.

During the examination, the Veteran was pleasant, 
cooperative, well-oriented, polite, and appeared generally 
calm.  His affect was normal in range.  He appeared to be 
taken aback when his spouse reported that he was irritable 
and argumentative.  During spontaneous speech, rare word 
finding pauses were observed. No perceptual distortions were 
observed.  There was no evident disorder of thought process 
or content.  The Veteran denied suicidal or homicidal 
ideation.  Cognitive functions appeared to be grossly intact.  
Judgment and impulse control were normal during the 
interview.  A multi-axis diagnosis by the examiner included a 
diagnosis of PTSD and a GAF score of 50.  The Veteran was 
deemed to be competent to manage his VA benefits.

In December 2008, the Veteran returned to Dr. Florek for a 
new psychiatric evaluation.  The Veteran's speech was noted 
as being clear, however, hesitant and halting at times.  He 
was oriented to person, place, and time.  His thoughts were 
generally logical, coherent, relevant, and goal-oriented.  
His affect was constricted and his mood was markedly tense, 
sad, apprehensive, and irritable.  Behaviorally, the Veteran 
appeared rigid and overly controlled.  The Veteran reported 
recent episodes in which he lost control of his temper with 
his wife and that he would scream and throw objects around 
his home.  He related that he quickly controlled his 
behavior, but became tearful over concern for his spouse.  
His concentration, attention, and short-term memory appeared 
to be compromised, and his judgment and impulse control was 
moderately impaired.  He denied homicidal thoughts, but 
reported suicidal ideation without specific plan or intent.  
The Veteran was assessed a GAF score of 45.

In a February 2009 statement, the Veteran's spouse related 
that the Veteran exhibited many of the symptoms set forth in 
the "General Rating Formula for Mental Disorders" in the 
diagnostic code applicable to PTSD.  Specifically, she 
reported that the Veteran demonstrated gross impairment of 
thought, persistent delusions or hallucinations, 
inappropriate behavior, and danger of hurting himself and 
others.  She stated that on occasions where the Veteran 
became angry, he grabbed and squeezed her arm.  She further 
related that the Veteran wore the same clothes for three days 
at a time, and that she had to "pull clothes off his back."  
She stated that the Veteran did not change his underwear 
unless she insisted upon it.  According to the Veteran's 
spouse, the Veteran did not get along with other men in their 
residential complex.  She reported that the Veteran was 
argumentative with his friends and often had to return home 
if he "can't get his own way."

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 70 percent disability evaluation for 
PTSD is appropriate at this time.  Evidence in the claims 
file shows that the Veteran has demonstrated suicidal 
ideation, albeit absent specific plan or intent.  The Veteran 
has engaged in obsessional rituals such as walking the 
streets at night and standing up in bed to touch the ceiling.  
He has manifested startle responses to the noise of gunfire 
from a nearby military base, as well as fear of the dark and 
anxiety at being left home alone during evening hours.  The 
Veteran has reported and been diagnosed with continuous and 
ongoing depression.  Private opinions from Dr. Florek have 
expressed findings of impaired impulse control (such as 
unprovoked irritability with periods of violence) which are 
manifested by episodes of violence toward the Veteran's 
spouse and argumentative demeanor toward friends.  At a May 
2008 VA treatment, the Veteran was unable to identify the 
month, season, and county where he was situated.  As 
expressed in the Veteran's spouse's February 2009 statement, 
the Veteran has also demonstrated an inability to maintain 
his personal appearance and hygiene.  Although the Veteran 
has maintained his marriage to his spouse of 62 years and has 
expressed a good relationship with his children and 
grandchildren, he has manifested an inability to establish 
and maintain effective relationships, as evidenced by his 
irritability and argumentative demeanor toward his friends.

The Veteran is not, however, entitled to full 100 percent 
compensation for PTSD.  At his September 2008 VA examination, 
the Veteran did not report any impact of symptoms on his work 
behavior.  The examiner also found the Veteran to be capable 
of managing his own VA benefits.  Although private treatment 
records form Dr. Florek indicate that the Veteran's speech 
was hesitant and halting at times, the evidence consistently 
reflects that the Veteran's speech was clear and his thought 
processes were logical, coherent, relevant, and goal-
directed.  Continued interaction with his spouse, family, and 
members of his group counseling sessions indicates that the 
veteran is still able to establish and maintain social and 
workplace relationships despite difficulty in doing so.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence supports an increased initial 
evaluation for the Veteran's service connected PTSD to 70 
percent but not more.  To that extent, this appeal is 
granted.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a September 2007 
notification letter.  In that letter, the Veteran was also 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, as this case concerns an 
initial evaluation and comes before the Board on appeal from 
the decision which also granted service connection, there can 
be no prejudice to the Veteran in failing to provide adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel records, service 
treatment records, identified private treatment records, and 
VA treatment records have been obtained.  Additionally, he 
was afforded a VA examination in September 2008 which was 
performed in conjunction with a review of the Veteran's 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


